NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                   FILED
                               FOR THE NINTH CIRCUIT                                    AUG 25 2011

                                                                                    MOLLY C. DWYER, CLERK
                                                                                      U.S. COURT OF APPEALS

 MANDEEP SINGH,                                        No. 07-73589

                Petitioner,                            Agency No. A095-394-912

   v.
                                                       MEMORANDUM*
 ERIC H. HOLDER, Jr., U.S. ATTORNEY
 GENERAL,

                Respondent.


                            On Petition for Review of Orders
                          of the Board of Immigration Appeals


                          Argued and Submitted June 16, 2011
                               San Francisco, California

Before: BYBEE, and MURGUIA, Circuit Judges, and EZRA, District Judge.**

        Petitioner argues that the BIA erred in finding that changed country

conditions in India rebutted the presumption that he had a well-founded fear of

persecution. We have jurisdiction under 8 U.S.C. § 1252, grant the petition for



         *
               This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **     The Honorable David Alan Ezra, United States District Judge for the District of
Hawaii, sitting by designation.
review, and remand.

      “The Attorney General has discretion to grant asylum to any alien who

qualifies as a ‘refugee’ within the meaning of section 101(a)(42)(A) of the

[Immigration and Nationality Act].” Rahimzadeh v. Holder, 613 F.3d 916, 920

(9th Cir. 2010). It is the applicant’s burden to establish his status as a refugee, 8

U.S.C. § 1158(b)(1)(B)(i), which is defined as a person “unable or unwilling” to

return to his home country “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group or political opinion,” id. § 1101(a)(42)(A); see also Navas v. INS, 217

F.3d 646, 654 (9th Cir. 2000).

      “A finding of ‘well-founded fear of persecution’ requires both a showing of

‘subjectively genuine’ and ‘objectively reasonable’ fear.” Zhao v. Mukasey, 540

F.3d 1027, 1029 (9th Cir. 2008) (quoting Ladha v. INS, 215 F.3d 889, 897 (9th Cir.

2000)). “The subjective component is satisfied by credible testimony that the

applicant genuinely fears persecution.” Id. The objective prong can be satisfied by

a rebuttable presumption arising from a showing of past persecution. Id.; see also

Lolong v. Gonzalez, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc); 8 C.F.R.

§ 1208.13(b)(1). The Government can rebut this presumption by showing by a

preponderance of the evidence that there has been a “fundamental change in


                                           2
circumstances such that the applicant no longer has a well-founded fear of

persecution in the applicant’s country of nationality[.]” Id. § 1208.13(b)(1)(i),(ii);

see also Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004); Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 997 (9th Cir. 2003) (citing Rios v. Ashcroft,

287 F.3d 895, 900 (9th Cir. 2002)).

      The Immigration Judge (“IJ”) found that “it is normal in the Punjab region”

and that the Government had rebutted the presumption of past persecution. The

Board of Immigration Appeals affirmed, finding that “the Immigration Judge

resasonably determined that, overall, the evidence in the record indicates continued

improvements in general in India and, in particular, the Punjab region.” We review

for substantial evidence, Li v. Ashcroft, 356 F.3d 1153, 1157 (9th Cir. 2004) (en

banc), and we grant the petition, and remand.

      The problem with the IJ’s decision is two-fold. First, the IJ relied on reports

and documentation based upon evidence that pre-dates the last instance of

Petitioner’s persecution. The IJ did not identify any evidence suggesting

conditions have improved since Petitioner was last persecuted. Second, the IJ did

not conduct a sufficiently individualized analysis of how any change in country

conditions would affect Petitioner. See Lopez v. Ashcroft, 366 F.3d 799, 805 (9th

Cir. 2004) (holding that the “BIA must provide an ‘individualized analysis of how


                                           3
changed conditions will affect the specific petitioner’s situation.’”) (quoting Borja

v. INS, 175 F.3d 732, 738 (9th Cir. 1999)).

      Accordingly, we grant the Petition for Review and remand to the BIA for

further proceedings consistent with this opinion. Specifically, the BIA should

determine whether evidence in the record post-dating the last instance of

Petitioner’s persecution rebuts the presumption of a well-founded fear of future

persecution and conduct an individualized analysis explaining how changed

country conditions affect Petitioner’s specific situation.

      PETITION GRANTED and REMANDED.




                                           4